           Case 20-30967 Document 550 Filed in TXSB on 08/06/20 Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In Re:                                            §
                                                  §       Case No.: 20-30967
WATSON GRINDING &                                 §
MANUFACTURING CO.                                 §       CHAPTER 11
                                                  §
         Debtor.                                  §

                                        Notice of Service
         Please take notice that pursuant to Federal Rule of Civil Procedure 45(a)(4), the Official

Committee of January 24 Claimants in the above-referenced case, intends to serve the Subpoenas

to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a

Bankruptcy Case (or Adversary Proceeding) attached hereto as Exhibits “A” – “E” on the

following:

         (i)     Al Thurmond Agency, Inc.,

         (ii)    CRC Insurance Services, Inc.,

         (iii)   Gemini Insurance Company,

         (iv)    Indian Harbor Insurance Company, and

         (v)     RSUI Indemnity Company.

(collectively, the “Parties”).

         Service of the Subpoenas will take place on August 6, 2020, or as soon thereafter as service

may be effectuated. Parties are required to produce the documents requested pursuant to the

Subpoenas by August 21, 2020 at the offices of Porter Hedges LLP, 1000 Main Street, 36th Floor,

Houston, Texas 77002, Attention: Amy C. Falcon.




10680309
           Case 20-30967 Document 550 Filed in TXSB on 08/06/20 Page 2 of 2




Dated: August 6, 2020.
                                            Respectfully submitted,

                                            PORTER HEDGES LLP

                                            /s/ Joshua W. Wolfshohl
                                            Joshua W. Wolfshohl
                                            Aaron J. Power
                                            1000 Main Street, 36th Floor
                                            Houston, Texas 77002
                                            (713) 226-6000
                                            (713) 226-6248 (fax)
                                            jwolfshohl@porterhedges.com
                                            apower@porterhedges.com

                                            COUNSEL FOR THE OFFICIAL
                                            COMMITTEE OF JANUARY 24 CLAIMANTS


                                    Certificate of Service

       This will certify that on August 6, 2020, a true and correct copy of the foregoing Notice
was served via electronic transmission to all registered ECF users appearing in the case.


                                            /s/ Joshua W. Wolfshohl
                                            Joshua W. Wolfshohl




                                               2
10680309
